Citation Nr: 1139447	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  08-19 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel




INTRODUCTION

The Veteran served on active duty from September 1973 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  In a January 2002 decision, the RO denied service connection for sleep apnea.  The Veteran did not appeal that decision.  

2.  Evidence submitted since the RO's January 2002 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.

3.  Sleep apnea had its onset during the Veteran's period of active service.


CONCLUSIONS OF LAW

1.  The RO's January 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the RO's January 2002 rating decision; thus, the claim for service connection for sleep apnea is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002), 38 C.F.R. § 3.156 (2011).

3.  Sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In the instant case, the Veteran's new and material evidence claim, as well as his claim for entitlement to service connection for sleep apnea, are granted herein.  As such, any deficiencies with regard to VCAA for these issues are harmless and non-prejudicial.  

II. New and Material Evidence

In a January 2002 decision, the RO denied the Veteran's claim for entitlement to service connection for sleep apnea.  The Veteran's claim was denied because there was no evidence of a diagnosis of this disorder during his period of active service.  The Veteran did not appeal that decision.  Therefore, the RO's January 2002 rating decision is final.  38 U.S.C.A. § 7105.

The Board notes that a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The Board notes that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  With chronic diseases shown in service, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected.  See 38 C.F.R. § 3.303(b) (2011).  

Since the prior final decision, evidence has been added to the claims file.  The new evidence consists of a lay statement submitted by the Veteran's spouse, as well as a private medical opinion.  A statement from the Veteran's spouse, dated February 6, 2007, noted that the Veteran's very severe snoring began around 1992, which was about a year prior to his first complaint in March 1993.  She stated that they had been married for more than 30 years, and that this problem did not resolve when the Veteran was still in the Navy.  She also noted that the Veteran's snoring was so severe that they were forced to sleep in different rooms.  She stated that the Veteran was constantly tired, and would fall asleep while standing up and when talking.  She also observed him falling asleep when operating a vehicle.

In a letter dated October 31, 2006, the Veteran's private provider, following a review of the Veteran's medical records, noted clinic notes from 1993 pertaining to loud snoring.  The provider opined that it was reasonable to surmise that there was a probability that the Veteran's sleep apnea occurred prior to separation from active duty.

The Board finds that the evidence discussed above, now associated with the record, is new.  Further, the October 2006 medical opinion is also material, as there is evidence of record to establish an inservice diagnosis of sleep apnea.  Therefore, the new evidence cures the prior evidentiary defect.  New and material evidence has thus been received since the RO's January 2002 decision; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

III.  Service Connection

As noted in the preceding section, to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

The United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran served on active duty from September 1973 to September 1993.  He has claimed that his current diagnosis of sleep apnea was incurred during his period of active duty, specifically in 1993.  On March 25, 1993, the Veteran reported with severe snoring.  He stated that he and his spouse required two bedrooms due to his snoring.  The snoring was unrelated to sleep position; there was no nasal obstruction, and no allergy history.  A viral disorder was not present, and the Veteran did not report a sore throat.  The examiner noted that snoring was not related to weight gain.  On examination, the Veteran's soft palate was slightly low, with no significant uvula edema.  The examiner assessed that the Veteran's severe snoring was probably due to multiple factors, and that nasal congestion might play a role.

The Veteran reported again in April 12, 1993, for severe snoring.  Per his spouse, his snoring was a little better until April 9th, when he awoke with nasal congestion and fatigue.  On examination, there was no significant septal deviation or turbinate hypertrophy.  The examiner found no significant airway obstruction to account for the Veteran's snoring.

On May 6, 1993, the Veteran again reported for severe snoring.  While he noted some improvement after using nasal spray, his snoring was stable since the last examination.  The examiner specifically noted that there was no history of sleep apnea.  The examiner diagnosed the Veteran with symptomatic snoring, possibly due to rhinitis, however a sleep study was not conducted at that time.

Post-service, the Veteran underwent a sleep study in 1998.  Subsequently, the Veteran was diagnosed with severe sleep apnea.  Private medical records reflect continued treatment for this disorder for several months following the sleep study.

Following his initial claim for service connection, he was afforded a VA examination in July 2001 for a myriad of claimed disorders.  At that time, the examiner noted the Veteran's long history of snoring.  While the Veteran's inservice history of an irrigated right maxillary sinus was observed, the examiner did not comment as to the Veteran's severe snoring problem in 1993.  Further, an opinion as to the etiology of the Veteran's sleep apnea was not provided.

When the Veteran filed a new claim in 2006, he submitted a medical opinion from his private provider.  In a letter dated October 31, 2006, the Veteran's provider, following a review of the Veteran's medical records, noted service treatment records from 1993 pertaining to loud snoring.  The provider opined that it was reasonable to surmise that there was a probability that the Veteran's sleep apnea occurred prior to separation from active duty.

As noted above, a statement from the Veteran's spouse, dated February 6, 2007, noted that the Veteran's very severe snoring began around 1992, and that this problem did not resolve when the Veteran was still in the Navy.  

As to statements in support of the Veteran's claim within the record, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  In this case, the Veteran, as well as his spouse, can attest to factual matters of which they had first-hand knowledge, such as severe snoring.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Therefore, while neither has been shown to be competent to establish an etiological nexus between his claimed disorder and his period of active duty (see Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992)), the Board has taken note of the their contentions with regard to his symptomatology during his period of service and thereafter.

In sum, the most probative evidence of record does establish that the Veteran's currently-diagnosed sleep apnea had its onset in service.  Multiple inservice reports from 1993 document treatment for a snoring disorder, one of which specifically discussed the lack of a diagnosis sleep apnea within the Veteran's history.  Competent medical evidence now of record establishes that the Veteran's current diagnosis is related to complaints of severe snoring during his period of active duty in 1993, and statements from the Veteran and his spouse indicate that this problem persisted from the time of separation to the present.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for sleep apnea is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002).





ORDER

The application to reopen the Veteran's claim for entitlement to service connection for sleep apnea is granted.

Entitlement to service connection for sleep apnea is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


